UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7135


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM TURNER SMITH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:07-cr-00011-D-1)


Submitted: February 4, 2022                                       Decided: February 9, 2022


Before WILKINSON and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Turner Smith, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Turner Smith appeals the district court’s order granting his motion for a

sentence reduction in part. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Smith,

No. 5:07-cr-00011-D-1 (E.D.N.C. July 28, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2